EXHIBIT 10.1

Amendment No. 1 to Credit Agreement

 

AMENDMENT NO. 1 dated as of March 17, 2005 (this “Amendment”), to the CREDIT
AGREEMENT (the “Credit Agreement”) dated as of August 20, 2004, among US
ONCOLOGY HOLDINGS, INC.(“Holdings”), US ONCOLOGY, INC. (the “Borrower”), the
LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent, and
CITICORP NORTH AMERICA, INC., as Documentation Agent.

 

A.  Pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
extended credit to the Borrower, and have agreed to extend credit to the
Borrower, in each case pursuant to the terms and subject to the conditions set
forth therein.

 

B.  The Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein.

 

C.  The undersigned Lenders are willing so to amend the Credit Agreement,
pursuant to the terms and subject to the conditions set forth herein.

 

D.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement, as amended hereby.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto agree as follows:

 


SECTION 1. AMENDMENT OF SECTION 1.01.  SECTION 1.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)  BY INSERTING THE DEFINITIONS OF THE FOLLOWING TERMS IN THE APPROPRIATE
ALPHABETICAL ORDER:


 

“Additional Physician Affiliation” means (a) (i) the execution of a Management
Services Agreement between the Borrower or any Subsidiary and a physician or a
physician practice or (ii) the addition of a physician or a physician practice
to an existing Affiliated Practice and (b) the acquisition of any related
assets.

 

“Additional Physician Notes” means subordinated notes issued by the Borrower to
physicians in connection with a

 

--------------------------------------------------------------------------------


 

Management Services Agreement that (a) are subordinated to the Obligations on
terms no less favorable to the Lenders than the terms of the Physician Notes,
(b) will not mature prior to the date that is five years from the date of the
issuance thereof and (c) contain other terms (including covenants, events of
default, remedies, redemption provisions and sinking fund provisions, but
excluding interest and amortization provisions and redemption premiums) not
materially less favorable to the Lenders than the terms of the Physician Notes.

 

“Distribution Business” means the distribution business of the Borrower and its
Subsidiaries.

 

“Holdings Floating Rate Notes” means the Senior Unsecured Floating Rate Notes
due 2015 to be issued by Holdings (and not supported by any Guarantee) in the
aggregate principal amount of $250,000,000 and the Indebtedness represented
thereby.

 

“Holdings Floating Rate Notes Documents” means the indenture in respect of the
Holdings Floating Rate Notes and all other instruments, agreements and other
documents evidencing or governing the Holdings Floating Rate Notes.”

 

“Long Term Incentive Plan” means the US Oncology Holdings, Inc. 2004 Equity
Incentive Plan, as in effect on March 10, 2005.

 

“Unused Equity Net Proceeds” means the Net Proceeds in respect of any Prepayment
Event described in clause (c) of the term “Prepayment Event” that are not
required to be utilized to make prepayments of Tranche B Term Borrowings
pursuant to Section 2.11(c).

 


(B)  IN THE DEFINITION OF THE TERM “CAPITAL EXPENDITURES” BY INSERTING “OR AN
ADDITIONAL PHYSICIAN AFFILIATION” IMMEDIATELY AFTER “PERMITTED ACQUISITION” IN
CLAUSE (II) TO THE PROVISO THEREOF.


 


(C)  IN THE DEFINITION OF “CONSOLIDATED CASH INTEREST EXPENSE” BY (A) INSERTING
THE WORDS “, BUT EXCLUDING INTEREST EXPENSE IN RESPECT OF THE HOLDINGS FLOATING
RATE NOTES (CALCULATED NET OF THE EFFECT OF ANY RELATED SWAP AGREEMENTS)” AFTER
THE WORDS “CAPITAL LEASE OBLIGATIONS” IN CLAUSE (A)(I) THEREOF AND (B) INSERTING
THE WORDS “(OTHER THAN THE HOLDINGS FLOATING RATE NOTES)” AFTER THE WORD
“HOLDINGS” IN CLAUSE (A)(II) THEREOF.


 


(D)  IN THE DEFINITION OF THE TERM “CONSOLIDATED EBITDA”, (I) BY INSERTING
“HOLDINGS,” IMMEDIATELY BEFORE “THE BORROWER” IN CLAUSE (A)(I),

 

2

--------------------------------------------------------------------------------


 


(II) BY REPLACING “AND (VIII)” IN CLAUSE (A) WITH “, (VIII)” AND (III) BY
INSERTING AT THE END OF CLAUSE (A)(VIII) THE TEXT “(IX) SOLELY FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE FINANCIAL PERFORMANCE COVENANTS, (A) ANY
NON-RECURRING FEES, CASH CHARGES AND CASH EXPENSES INCURRED IN CONNECTION WITH
THE ISSUANCE OF THE HOLDINGS FLOATING RATE NOTES AND ANY RELATED TRANSACTIONS IN
AN AGGREGATE AMOUNT NOT TO EXCEED $8,000,000, (B) ANY PAYMENT REQUIRED TO BE
MADE UNDER THE LONG TERM INCENTIVE PLAN IN AN AGGREGATE AMOUNT NOT TO EXCEED
$14,500,000, SOLELY AS A RESULT OF RESTRICTED PAYMENTS MADE BY HOLDINGS PURSUANT
TO SECTION 6.08(A)(XIV), (C) DURING ANY FOUR FISCAL QUARTER PERIOD ENDING ON OR
PRIOR TO DECEMBER 31, 2005, ANY OPERATING EXPENSES INCURRED IN CONNECTION WITH
THE DISTRIBUTION BUSINESS, PROVIDED THAT THE AGGREGATE AMOUNT ADDED TO
CONSOLIDATED EBITDA PURSUANT TO THIS CLAUSE (C) FOR ALL FISCAL PERIODS COMBINED
SHALL NOT EXCEED $5,000,000, (D) DURING THE FIRST FOUR FISCAL QUARTER PERIOD
THAT ENDS ON OR AFTER THE FIRST DATE ON WHICH THE AGGREGATE AMOUNT EXPENDED BY
THE BORROWER AND THE SUBSIDIARIES AT ANY TIME ON OR PRIOR TO SUCH DATE TO
ACQUIRE INVENTORY INTENDED TO BE SOLD THROUGH THE DISTRIBUTION BUSINESS EQUALS
OR EXCEEDS $75,000,000 (SUCH DATE, THE “DISTRIBUTION BUSINESS TRIGGER DATE”),
THE AMOUNT (IF ANY) BY WHICH (X) $18,000,000 EXCEEDS (Y) THE PORTION OF
CONSOLIDATED EBITDA FOR SUCH FOUR FISCAL QUARTER PERIOD ATTRIBUTABLE TO THE
DISTRIBUTION BUSINESS, (E) DURING THE SECOND FOUR FISCAL QUARTER PERIOD THAT
INCLUDES THE DISTRIBUTION BUSINESS TRIGGER DATE, THE AMOUNT (IF ANY) BY WHICH
(X) $13,500,000 EXCEEDS (Y) THE POSITIVE AMOUNT (IF ANY) BY WHICH THE PORTION OF
CONSOLIDATED EBITDA FOR SUCH FOUR FISCAL QUARTER PERIOD ATTRIBUTABLE TO THE
DISTRIBUTION BUSINESS EXCEEDS $4,500,000, (F) DURING THE THIRD FOUR FISCAL
QUARTER PERIOD THAT INCLUDES THE DISTRIBUTION BUSINESS TRIGGER DATE, THE AMOUNT
(IF ANY) BY WHICH (X) $9,000,000 EXCEEDS (Y) THE POSITIVE AMOUNT (IF ANY) BY
WHICH THE PORTION OF CONSOLIDATED EBITDA FOR SUCH FOUR FISCAL QUARTER PERIOD
ATTRIBUTABLE TO THE DISTRIBUTION BUSINESS EXCEEDS $9,000,000 AND (G)  DURING THE
FOURTH FOUR FISCAL QUARTER PERIOD THAT INCLUDES THE DISTRIBUTION BUSINESS
TRIGGER DATE, THE AMOUNT (IF ANY) BY WHICH (X) $4,500,000 EXCEEDS (Y) THE
POSITIVE AMOUNT (IF ANY) BY WHICH THE PORTION OF CONSOLIDATED EBITDA FOR SUCH
FOUR FISCAL QUARTER PERIOD ATTRIBUTABLE TO THE DISTRIBUTION BUSINESS EXCEEDS
$13,500,000.”


 


(E)  BY INSERTING THE WORDS “HOLDINGS FLOATING RATE NOTES DOCUMENTS,” AFTER THE
WORDS “NOTES DOCUMENTS,” IN CLAUSE (E) OF THE DEFINITION OF “CHANGE IN CONTROL”.


 


(F)  BY REPLACING “AND (V)” IN THE DEFINITION OF “FUNDED DEBT” WITH “, (V) THE
AGGREGATE PRINCIPAL AMOUNT OF THE ADDITIONAL PHYSICIAN NOTES OUTSTANDING ON SUCH
DATE AND (VI)”.


 


(G)  BY REPLACING “OR (III)” IN CLAUSE (C) OF THE DEFINITION OF THE TERM
“PREPAYMENT EVENT” WITH “, (III)” AND INSERTING AT THE END OF SUCH

 

3

--------------------------------------------------------------------------------


 


CLAUSE (C) “(IV) ANY ISSUANCE BY HOLDINGS OF EQUITY INTERESTS TO MANAGEMENT,
EMPLOYEES OR CONSULTANTS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY PURSUANT TO
A STOCK OPTION OR STOCK PURCHASE PLAN, BENEFIT PLAN OR EMPLOYMENT AGREEMENT OR
SIMILAR AGREEMENT APPROVED BY THE BORROWER’S BOARD OF DIRECTORS”.


 


(H)  BY INSERTING THE WORDS “AND, FOR PURPOSES OF ARTICLE III, THE HOLDINGS
FLOATING RATE NOTES AND ANY ADDITIONAL PHYSICIAN NOTES” AFTER THE WORDS “SENIOR
SUBORDINATED NOTES” IN THE DEFINITION OF THE TERM “TRANSACTIONS”.


 


SECTION 2. AMENDMENT TO SECTION 3.16.  SECTION 3.16 IS HEREBY AMENDED BY
REPLACING “AND (III)” IN CLAUSE (C) THEREOF WITH “, (III) THE DOCUMENTATION
GOVERNING ANY ADDITIONAL PHYSICIAN NOTES AND (IV)”.


 


SECTION 3. AMENDMENT TO SECTION 6.01.  SECTION 6.01(A) IS HEREBY AMENDED BY
(A) DELETING “AND” AT THE END OF CLAUSE (XVIII), (B) REPLACING THE PERIOD AT THE
END OF CLAUSE (XIX) WITH A SEMICOLON AND (C) INSERTING THE FOLLOWING AT THE END
THEREOF:


 

“(xx) in the case of Holdings, the Holdings Floating Rate Notes; and

 

(xxi) Additional Physician Notes; provided that (A) the aggregate principal
amount of Additional Physician Notes issued pursuant to this clause (xxi) shall
not exceed $50,000,000 (excluding any additional principal amounts resulting
from pay-in-kind interest), (B) such notes shall be issued in connection with an
Additional Physician Affiliation, (C) the Borrower and the Subsidiaries are in
compliance on a Pro Forma Basis with the Financial Performance Covenants
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available and (D) no Default has
occurred and is continuing or would result therefrom.”

 


SECTION 4. AMENDMENT TO SECTION 6.03.  SECTION 6.03(C) IS HEREBY AMENDED BY
INSERTING A NEW SENTENCE AT THE END THEREOF AS FOLLOWS: “NOTWITHSTANDING THE
FOREGOING, HOLDINGS SHALL BE PERMITTED TO ENTER INTO TRANSACTIONS, ENGAGE IN
ACTIVITIES AND MAINTAIN ASSETS OR INCUR LIABILITIES IN RESPECT OF THE HOLDINGS
FLOATING RATE NOTES, ANY QUALIFIED SPONSOR NOTES, ANY QUALIFIED PREFERRED STOCK,
THE LONG TERM INCENTIVE PLAN OR SWAP AGREEMENTS RELATED TO INDEBTEDNESS OF
HOLDINGS PERMITTED HEREUNDER.”


 


SECTION 5. AMENDMENT TO SECTION 6.04.  SECTION 6.04 IS HEREBY AMENDED AS
FOLLOWS:


 


4

--------------------------------------------------------------------------------



 


(A) IN CLAUSE (XV), BY DELETING “(A) $5,000,000 IN ANY FISCAL YEAR AND (B)”.


 


(B) BY (I) DELETING “AND” AT THE END OF CLAUSE (XVII), (II) REPLACING THE PERIOD
AT THE END OF CLAUSE (XVIII) WITH “; AND” AND (III) INSERTING THE FOLLOWING AT
THE END THEREOF:


 

“(xix) Additional Physician Affiliations; provided that the aggregate purchase
price of such Additional Physician Affiliations, which shall be deemed to
include any amounts actually paid pursuant to any post-closing payment
adjustments, earn-outs or non-compete payments shall not exceed $50,000,000 plus
the aggregate principal amount of Additional Physician Notes issued to finance
Additional Physician Affiliations.”

 


SECTION 6. AMENDMENT TO SECTION 6.05.  SECTION 6.05(I) IS HEREBY AMENDED BY
DELETING “(X) $25,000,000 DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE
DATE TO AND INCLUDING DECEMBER 31, 2005, AND (Y)”.


 


SECTION 7. AMENDMENT TO SECTION 6.07.  SECTION 6.07 IS HEREBY AMENDED BY
INSERTING “HOLDINGS,” BEFORE THE WORDS “THE BORROWER” IN CLAUSE (B) THEREOF.


 


SECTION 8. AMENDMENT TO SECTION 6.08.  SECTION 6.08 IS HEREBY AMENDED AS
FOLLOWS:  (A) IN CLAUSE (A), BY (I) DELETING “AND” AT THE END OF CLAUSE (XII),
(II) REPLACING THE PERIOD AT THE END OF CLAUSE (XIII) WITH “; AND”, AND
(III) INSERTING THE FOLLOWING AT THE END THEREOF:


 

“(xiv) Holdings may make Restricted Payments with the net proceeds from the
issuance of the Holdings Floating Rate Notes; and

 

(xv) the Borrower may make Restricted Payments to Holdings in amounts necessary
to enable Holdings to (A) pay non-recurring fees, cash charges and cash expenses
incurred in connection with the issuance of the Holdings Floating Rate Notes,
(B) make regularly scheduled interest payments on the Holdings Floating Rate
Notes, as required by the Holdings Floating Rate Notes Documents, and (C) pay
any amount required to be paid under the Long Term Incentive Plan solely as a
result of Restricted Payments made pursuant to clause (xiv) above; provided
that, in the case of clauses (A), (B) and (C), (X) no Event of Default has
occurred and is continuing or would result therefrom and (Y)  such Restricted
Payments are used by Holdings for the purposes specified herein within 20 days
of receipt thereof.”

 

5

--------------------------------------------------------------------------------


 

(b) in clause (b), by (A) inserting the words “, any Additional Physician Notes”
after the words “Existing Senior Subordinated Notes”, (B) deleting “and” at the
end of clause (iv), (C) replacing the period at the end of the clause (v) with a
semicolon and (D) inserting the following at the end thereof:

 

“(vi) the prepayment, redemption, defeasance, repurchase or other retirement of
all or any portion of the Holdings Floating Rate Notes, Qualified Sponsor Notes,
Existing Senior Subordinated Notes, the Senior Notes, the Senior Subordinated
Notes, the Physician Notes and any Additional Senior Notes, Additional Senior
Subordinated Notes or Additional Physician Notes with Unused Equity Net
Proceeds”; and

 

(vii) the prepayment of any Indebtedness incurred pursuant to
Section 6.01(a)(vi).”

 


SECTION 9. AMENDMENT TO SECTION 6.10.  SECTION 6.10 IS HEREBY AMENDED BY
INSERTING “, HOLDINGS FLOATING RATE NOTES DOCUMENT AFTER “SENIOR SUBORDINATED
NOTES DOCUMENT” IN CLAUSE (I) TO THE PROVISO THEREOF.


 


SECTION 10. AMENDMENT TO SECTION 6.11.  SECTION 6.11 IS HEREBY AMENDED BY
(A) REPLACING “OR” IN CLAUSE (A) WITH A COMMA AND INSERTING AT THE END OF
CLAUSE (A) “OR ANY HOLDINGS FLOATING RATE NOTES DOCUMENT” AND (B) INSERTING THE
WORDS “OR ANY ADDITIONAL PHYSICIAN NOTES” IN CLAUSE (B) AFTER THE WORDS
“PHYSICIAN NOTES”.


 


SECTION 11. AMENDMENT TO SECTION 6.14.  SECTION 6.14 IS HEREBY AMENDED BY
INSERTING A NEW CLAUSE (C) AS FOLLOWS: “NOTWITHSTANDING THE FOREGOING, THE
BORROWER SHALL BE PERMITTED TO MAKE CAPITAL EXPENDITURES IN CONNECTION WITH THE
DISTRIBUTION BUSINESS DURING THE FISCAL YEAR ENDED DECEMBER 31, 2005 IN
AGGREGATE AMOUNT NOT TO EXCEED $15,000,000 IN ADDITION TO THE CAPITAL
EXPENDITURES PERMITTED BY CLAUSES (A) AND (B) ABOVE.”


 


SECTION 12. REPRESENTATIONS AND WARRANTIES.  HOLDINGS AND THE BORROWER REPRESENT
AND WARRANT TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS THAT:


 


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY HOLDINGS
AND THE BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
HOLDINGS AND THE BORROWER, ENFORCEABLE AGAINST HOLDINGS AND THE BORROWER IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW;


 


6

--------------------------------------------------------------------------------



 


(B)  AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS
QUALIFIED BY “MATERIALLY,” “MATERIAL ADVERSE EFFECT” OR A SIMILAR TERM, IN WHICH
CASE SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT IN ALL RESPECTS)
ON AND AS OF THE DATE HEREOF WITH THE SAME EFFECT AS IF MADE ON AND AS OF THE
DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
WERE TRUE AND CORRECT (OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AS THE CASE
MAY BE) AS OF SUCH EARLIER DATE); AND


 


(C)  AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


SECTION 13. CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
WHEN (A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF HOLDINGS, THE
BORROWER AND THE REQUIRED LENDERS AND (B) THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 12 HEREOF ARE TRUE AND CORRECT (AS SET FORTH ON AN OFFICER’S
CERTIFICATE DELIVERED TO THE ADMINISTRATIVE AGENT).


 


SECTION 14. CREDIT AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
AGENTS, THE ISSUING BANK, HOLDINGS, THE BORROWER OR ANY OTHER LOAN PARTY UNDER
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY,
AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS
OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL
OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL
FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO ENTITLE HOLDINGS OR THE
BORROWER TO ANY FUTURE CONSENT TO, OR WAIVER, AMENDMENT, MODIFICATION OR OTHER
CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS
CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR
DIFFERENT CIRCUMSTANCES.  AFTER THE DATE THIS AMENDMENT BECOMES EFFECTIVE, ANY
REFERENCE TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED
HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 15. APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 16. COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.  DELIVERY OF AN


 


7

--------------------------------------------------------------------------------



 


EXECUTED SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF THIS AMENDMENT.


 


SECTION 17. EXPENSES.  THE BORROWER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT FOR OUT-OF-POCKET
EXPENSES IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE
AGENT.


 


SECTION 18. HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


SECTION 19. SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS, THE ECONOMIC EFFECT
OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


 


8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

US ONCOLOGY HOLDINGS, INC.,

 

 

 

by

 /s/ R. DALE ROSS

 

 

 

Name:

R. Dale Ross

 

 

Title:

President

 

 

 

 

 

 

 

 

 

US ONCOLOGY, INC.,

 

 

 

 

 

by

 /s/ R. DALE ROSS

 

 

 

Name:

R. Dale Ross

 

 

Title:

President

 

 

[LENDER SIGNATURE PAGES INTENTIONALLY OMITTED]

 

9

--------------------------------------------------------------------------------